918 F.2d 187
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Charles T. SHERWIN, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
No. 90-3315.
United States Court of Appeals, Federal Circuit.
Oct. 26, 1990.

Before MAYER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and LOURIE, Circuit Judge.
DECISION
PER CURIAM.


1
The appeal of Charles T. Sherwin of the March 6, 1990 decision of the Merit Systems Protection Board in Docket No. AT07528810571, affirming with modification the October 24, 1988 initial decision, is affirmed on the basis of the board's opinion.